Case 1:20-cv-00305-JAO-RT Document 33 Filed 08/25/20 Page 1 of 10         PageID #: 244




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


  BROCK TYLER BANNISTER,                       CIVIL NO. 20-00305 JAO-RT

               Plaintiff,                      ORDER GRANTING DEFENDANTS’
                                               MOTION TO DISMISS
         vs.

  DAVID IGE, et al.,

               Defendants.




         ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

        Pro se Plaintiff Brock Tyler Bannister (“Plaintiff”), a South Carolina

  resident, challenges Defendant Governor David Ige’s (“Defendant Ige”)

  Emergency Proclamations regarding COVID-19 as unconstitutional under the

  Fourteenth Amendment to the Constitution. Defendants Ige and the State of

  Hawai‘i (“the State”) (collectively, “Defendants”) move to dismiss the action

  under the Eleventh Amendment, as moot, and for failure to state a claim. For the

  following reasons, the Court GRANTS Defendants’ Motion to Dismiss.
Case 1:20-cv-00305-JAO-RT Document 33 Filed 08/25/20 Page 2 of 10           PageID #: 245




                                   BACKGROUND

        As the parties and the Court are familiar with the background of this case,

  the Court includes only those facts necessary for the disposition of this Motion.

  I.    Factual History

        A.     Bannister Family

        Plaintiff and his family arrived in Honolulu on July 9, 2020 and were subject

 to the State’s 14-day quarantine through July 23, 2020. Compl. at 2. Plaintiff

 vacationed at a rental home in Laie for 36 days, or until August 13, 2020, at a cost

 of $10,508.68. Id. He complains that the quarantine—of which he was aware

 before traveling here—caused him to lose 40% of his vacation time in Hawai‘i. Id.

 According to Plaintiff, “[t]ime is a finite resource, and each minute that [he] and

 [his] family spend under a mandatory quarantine, which [he] believe[s] the law

 demonstrates to be unlawful, steals from [them] precious moments that [they] will

 never gain back and no amount of money can purchase.” Id. at 6.

        B.     Emergency Proclamations

        Since March 4, 2020—as COVID-19 appeared in Hawai‘i—Defendant Ige

  issued an Emergency Proclamation and a series of Supplementary Proclamations

  imposing restrictions, including a 14-day quarantine applicable to all persons

  entering Hawai‘i, with a few exceptions related to emergency and critical

  infrastructure functions and entry for passengers on recreational boats that have


                                            2
Case 1:20-cv-00305-JAO-RT Document 33 Filed 08/25/20 Page 3 of 10           PageID #: 246




  been at sea for at least 14 consecutive days who are not exhibiting COVID-19

  symptoms. See https://governor.hawaii.gov/emergency-proclamations/ (last visited

  Aug. 25, 2020).

        On June 25, 2020, Defendant Ige announced the August 1, 2020

  implementation of the trans-Pacific pre-testing program, which allows travelers to

  avoid quarantine by supplying a negative COVID-19 test obtained within 72 hours

  prior to arrival in Hawai‘i. ECF No. 25-6 (Decl. of Bruce S. Anderson, Ph.D1) ¶ 8.

  Those with temperatures exceeding 100.4 or exhibiting other signs of infection will

  undergo secondary screening and be offered a COVID-19 test. See id. Due to

  uncontrolled outbreaks in the continental United States, an increase in Hawaii’s

  cases, interruption to testing supplies, and an anticipated uptick in cases when

  schools reopen in August, Defendant Ige delayed the pre-testing program until

  September 1, 2020. See https://governor.hawaii.gov/newsroom/latest-news/office-

  of-the-governor-news-release-governor-ige-announces-pre-trav/ (last visited Aug.

  25, 2020). On August 18, 2020, Defendant Ige again delayed the pre-testing



  1
    This declaration, wherein Dr. Anderson outlined the State’s efforts and strategy,
  may now be outdated. ECF No. 25-6 ¶ 7 (explaining that the State “worked to
  develop a multilayer risk mitigation strategy consisting of: a robust contact tracing
  program; thermal tracking of arriving travelers to identify those potentially
  infectious; a travel form and health questionnaire for all incoming travelers; and a
  pre-travel testing program”).


                                            3
Case 1:20-cv-00305-JAO-RT Document 33 Filed 08/25/20 Page 4 of 10           PageID #: 247




  program until at least October 1, 2020. See https://governor.hawaii.gov/

  newsroom/latest-news/hawaii-covid-19-joint-information-center-daily-news-

  digest-august-18-2020/ (last visited Aug. 25, 2020).

  II.   Procedural History

        On July 10, 2020, Plaintiff commenced this action against Defendants,

  alleging that Defendant Ige’s Emergency Proclamations violate his and his

  family’s due process, equal protection, and liberty rights under the Fourteenth

  Amendment. Compl. at 3–5. Plaintiff requests an injunction preventing the

  enforcement of the quarantine for himself and his family, as well as $300.25 in

  damages for each day they are subject to quarantine and $25,000.00 in punitive

  damages. Id. at 6.

        On July 13, 2020, Plaintiff filed a Motion for Preliminary Injunction, asking

  the Court to exempt him and his family from the 14-day quarantine. ECF No. 6.

  The Court denied the motion. ECF No. 27.

        Defendants filed the present Motion on August 5, 2020. ECF No. 30.

  Plaintiff’s deadline to respond expired August 19, 2020. ECF No. 31. To date,

  Plaintiff has not filed a response.

                                  LEGAL STANDARD

        Under Federal Rule of Civil Procedure (“FRCP”) 12(b)(1), a district court

  must dismiss a complaint if it lacks subject matter jurisdiction to hear the claims


                                            4
Case 1:20-cv-00305-JAO-RT Document 33 Filed 08/25/20 Page 5 of 10              PageID #: 248




  alleged in the complaint.2 See Fed. R. Civ. P. 12(b)(1). A jurisdictional attack

  pursuant to FRCP 12(b)(1) may be facial or factual. See Safe Air for Everyone v.

  Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citation omitted). A facial attack

  challenges the sufficiency of the allegations contained in a complaint to invoke

  federal jurisdiction, while a factual attack “disputes the truth of the allegations that,

  by themselves, would otherwise invoke federal jurisdiction.” Id.

                                        DISCUSSION

         Defendants seek dismissal of this action on three grounds: (1) the Eleventh

  Amendment bars Plaintiff’s claims against the State and his request for damages

  against Defendant Ige; (2) Plaintiff’s claims for injunctive relief are moot; and (3)

  Plaintiff fails to state a claim for relief.

  I.     Eleventh Amendment

         Defendants contend that the Eleventh Amendment bars all claims against the

  State and bars Plaintiff’s claims for damages against Defendant Ige. “The

  Eleventh Amendment shields unconsenting states from suits in federal court,” K.W.



  2
    Sato v. Orange Cty. Dep’t of Educ., 861 F.3d 923, 927 n.2 (9th Cir. 2017) (“A
  sovereign immunity defense is ‘quasi-jurisdictional’ in nature and may be raised in
  either a Rule 12(b)(1) or 12(b)(6) motion.” (citations omitted)); White v. Lee, 227
  F.3d 1214, 1242 (9th Cir. 2000) (holding that mootness is properly raised in a
  motion to dismiss pursuant to FRCP 12(b)(1) because it pertains to a court’s
  subject matter jurisdiction (citations omitted)).


                                                 5
Case 1:20-cv-00305-JAO-RT Document 33 Filed 08/25/20 Page 6 of 10             PageID #: 249




  ex rel. D.W. v. Armstrong, 789 F.3d 962, 974 (9th Cir. 2015) (citing Seminole

  Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996)), and bars individuals from

  bringing lawsuits against a state or an instrumentality of a state for monetary

  damages or other retrospective relief. See Ariz. Students’ Ass’n v. Ariz. Bd. of

  Regents, 824 F.3d 858, 865 (9th Cir. 2016). Furthermore, it “applies regardless of

  the nature of relief sought and extends to state instrumentalities and agencies.”

  Krainski v. Nevada ex rel. Bd. of Regents of the Nev. Sys. of Higher Educ., 616

  F.3d 963, 967 (9th Cir. 2010) (citing Papasan v. Allain, 478 U.S. 265, 276 (1986)).

  Suits against state officials in their official capacities are likewise barred because

  they constitute suits against the state itself. See Will v. Mich. Dep’t of State Police,

  491 U.S. 58, 71 (1989).

        Eleventh Amendment immunity is not absolute, however. Congress may

  abrogate a state’s immunity, or a state may waive immunity. See Clark v.

  California, 123 F.3d 1267, 1269 (9th Cir. 1997). Because Defendants have not

  consented to suit, they are entitled to Eleventh Amendment immunity and

  Plaintiff’s claims for damages must be dismissed.

        Under the Ex parte Young exception to Eleventh Amendment immunity,

  “private individuals may sue state officials in federal court for prospective relief

  from ongoing violations of federal law, as opposed to money damages, without

  running afoul of the doctrine of sovereign immunity.” Koala v. Khosla, 931 F.3d


                                             6
Case 1:20-cv-00305-JAO-RT Document 33 Filed 08/25/20 Page 7 of 10           PageID #: 250




  887, 895 (9th Cir. 2019) (citing Va. Office for Prot. & Advocacy v. Stewart, 563

  U.S. 247, 254–55 (2011)). Ex parte Young is based on the proposition “that when

  a federal court commands a state official to do nothing more than refrain from

  violating federal law, he is not the State for sovereign-immunity purposes.” Va.

  Office for Prot. & Advocacy, 563 U.S. at 255. It does not apply “when ‘the state is

  the real substantial party in interest.’” Id. (citation omitted).

        Accordingly, the Eleventh Amendment also bars Plaintiff from seeking

  prospective injunctive relief against the State. While Plaintiff may pursue claims

  against Defendant Ige for prospective injunctive relief from ongoing violations of

  his Fourteenth Amendment rights, such claims are moot for the reasons explained

  below.

  II.   Claims for Prospective Injunctive Relief Are Moot

        Defendants argue that Plaintiff’s claims for prospective injunctive relief

  against Defendant Ige are moot because Plaintiff completed his quarantine and

  there is nothing for the Court to enjoin. “Mootness [is] the doctrine of standing set

  in a time frame: The requisite personal interest that must exist at the

  commencement of the litigation (standing) must continue throughout its existence

  (mootness).” Foster v. Carson, 347 F.3d 742, 745 (9th Cir. 2003) (citation

  omitted). When a case is moot, a federal court has no jurisdiction to hear it. See

  id. (citation omitted).


                                              7
Case 1:20-cv-00305-JAO-RT Document 33 Filed 08/25/20 Page 8 of 10               PageID #: 251




        Where, as here, Plaintiff can no longer obtain the injunctive relief he

  requests for his claims—exemption from a quarantine that concluded on July 23,

  2020—those claims are “moot and must be dismissed for lack of jurisdiction.” Id.

  (citation omitted). See, e.g., Bayer v. Neiman Marcus Grp., Inc., 861 F.3d 853,

  868 (9th Cir. 2017) (“[T]o avoid mootness with respect to a claim for declaratory

  relief on the ground that the relief sought will address an ongoing policy, the

  plaintiff must show that the policy ‘has adversely affected and continues to affect a

  present interest.’” (citations omitted)); Pride v. Correa, 719 F.3d 1130, 1138 (9th

  Cir. 2013) (“When an inmate challenges prison conditions at a particular

  correctional facility, but has been transferred from the facility and has no

  reasonable expectation of returning, his claim is moot.” (citation omitted)).

  Plaintiff does not allege that he continues to be affected by the quarantine or that

  he will be affected by it in the future.

        Defendants also argue that this case does not fall within the mootness

  exception for claims that are “capable of repetition, yet evading review” because

  Plaintiff has not alleged any intention to return to Hawai‘i after he departed on

  August 13, 2020. Such “exception applies when (1) the duration of the challenged

  action is too short to allow full litigation before it ceases, and (2) there is a

  reasonable expectation that the plaintiffs will be subjected to it again.” Feldman v.

  Bomar, 518 F.3d 637, 644 (9th Cir. 2008) (citation omitted). The first element is


                                              8
Case 1:20-cv-00305-JAO-RT Document 33 Filed 08/25/20 Page 9 of 10             PageID #: 252




  arguably satisfied by the quarantine’s temporary nature. The pre-testing program,

  which would have presented Plaintiff with an opportunity to avoid quarantine, was

  originally scheduled to commence on August 1, 2020, a mere twenty-two days

  after Plaintiff filed this lawsuit.3 But Plaintiff cannot satisfy the second element, as

  he has neither argued nor demonstrated that there is a reasonable expectation he

  will be subjected to the quarantine again. He has not indicated that he intends to

  return to Hawai‘i before October 1, 2020,4 or ever. Because Plaintiff’s claims for

  prospective injunctive relief are moot, they are dismissed with prejudice.

  There being no remaining claims, the Court need not address the sufficiency of

  Plaintiff’s allegations.




  3
    Plaintiff premised his equal protection claim in part on the availability of the pre-
  testing program to those arriving in Hawai‘i shortly after him. Compl. at 5.
  4
    The trans-Pacific pre-testing program may not launch on October 1, 2020.
  According to the August 18, 2020 Hawaii COVID-19 Joint Information Center
  Daily News Digest, Defendant Ige “announced a delay in the resumption of trans-
  Pacific travel and said it will be delayed from a Sept. 1 start to at least Oct.1, at the
  earliest.” See https://governor.hawaii.gov/newsroom/latest-news/hawaii-covid-19-
  joint-information-center-daily-news-digest-august-18-2020/ (last visited Aug. 25,
  2020) (emphasis added). The State has twice delayed the program’s launch date
  and the COVID-19 problem has only escalated in recent weeks. Indeed, present
  circumstances have necessitated the reinstatement of a stay-at-home, work-at-home
  order effective August 27, 2020.

                                             9
Case 1:20-cv-00305-JAO-RT Document 33 Filed 08/25/20 Page 10 of 10            PageID #: 253




                                     CONCLUSION

        For the reasons stated herein, the Court HEREBY GRANTS Defendants’

  Motion to Dismiss. ECF No. 30. No claims remain and the Clerk’s office is

  directed to close the case.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawai‘i, August 25, 2020.




  CIVIL NO. 20-00305 JAO-RT; Bannister v. Ige, et al.; ORDER GRANTING DEFENDANTS’
  MOTION TO DISMISS




                                            10
